 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDof bargaining on a more inclusive basis.21The only basis for the re-quested unit appears to lie in the extent of organization.As we areprecluded by the Act from giving controlling weight to this factor inany unit determination,22 we find that the unit petitioned for by theOperating Engineers is inappropriate for the purposes of collectivebargaining,23 and shall dismiss its petition.In view of the foregoing, we shall make no final unit determinationat this time, but shall direct separate elections by secret ballot amongthe employees of the Employer at its Texas City, Texas, plant, in thevoting groups set forth below, excluding all other employees andsupervisors as defined in the Act :(a)All electricians, apprentices, helpers, and leadmen; (b) allcarpenters, apprentices, helpers, and leadmen; (c) all welders, ap-prentices, helpers, and leadmen; (d) all blacksmiths, including ap-prentices; (e) all tinsmiths and/or sheet metal workers.If a majority of the employees in any of these voting groups votefor the IBEW or Carpenters or Boilermakers or Sheet Metal Workers,in the voting groups where these labor organizations appear on theballot, they will be taken tohave indicated their desire to constituteseparate bargaining units.[Text of Direction of Elections omitted from publication in thisvolume.]OrderIT IS HEREBY ORDERED that the petition filed in Case No. 39-RC-316,by LocalNo. 347,International Union of Operating Engineers, AFL,be, and it hereby is, dismissed.21 SeeCentral Cooperative Wholesale,93 NLRB 1.22 See Section 9 (c) (5) of the Act21 SeeAlpine Metals Manufacturing Coinpaiy,95 NLRB 1190;Silverwood's,92 NLRB949INTERNATIONAL PAPER COMPANY(SOUTHERNKRAFT DIVISION)andUNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBINGAND PIPEFITTINGINDUSTRY OF THE UNITED STATES ANDCANADA, AFL, LOCAL 568, PETITIONER.Case No.15-RC 511. Sep=te?nber 21, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Andrew P. Carter, hearing`1'96NLRB No 35. INTERNATIONALPAPERCOMPANY307officer.The hearing officer's rulings made at the hearing are free-from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member-panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of-the Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9-(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner contends that all pipefitters at the Employer's,Moss Point, Mississippi, plant, including pipefitters' leadmen, pipe-fitters' welders, and helpers regularly assigned to work with pipefit-ters, excluding all other employees and supervisors, constitute anappropriate bargaining unit. Subject to their contentions with respectto the propriety of multiplant bargaining on a production and main-tenance basis for employees in the Employer's Southern Kraft Divi-sion, the Employer and International Brotherhood of Paper Makers,A. F. L.; International Pulp, Sulphite, and Papermill Workers,A. F. L.; and International Brotherhood of Electrical Workers, A. F.L., herein called the Joint Intervenors, do not object to the compositionof the proposed unit.2The parties agree that the operations of the Moss Point plant areclosely similar to those at the Employer's Georgetown, Springhill, andPanama City plants also included in the Employer's Southern KraftDivision.3There are, however, no pipefitter welders' helpers at the-Moss Point plant.The Employer lists at its Moss Point plant one welder leaclman, ninewelders, and five welder helpers.Four welders are regularly assignedto work with pipefitters.The record does not specifically show that-'Cases Nos 15-RC-501 and 15-RC-502 involving pipefitters at the Employer's Spring-hill,Louisiana, and Panama City, Florida,' plants of the Employer's Southern KraftDivision were consolidated with the instant case for the purpose of hearing.Becauseit appears that the issues raised in Cases Nos 155-RC-501 and 15-RC-502 were resolved-15-RC-443, 473, and 475 (95 NLRB 155) and the Supplemental Decision in thesecases issued this day, the petitions in Cases Nos 1: -RC-501 and 15-RC-502 are herebysevered trom the instant petition and dismissed.2 The past bargaining history between the Employer and the Joint Intervenorsand certaincraft unions affiliated with the American Federation of Labor, relating to employees In theEmployer'sSouthern Kraft Division,is set forth in the Board's decision respecting em-ployees at the Georgetown plant.International Paper Company(Southern Kraft Divi-sion),94 NLRB 483.a International Paper Company (Southern Kraft Dezwsion), supra, International PaperCompany (Southern Kraft Division),95 NLRB 155 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDall other welders at the plant are regularly assigned to work with otherskilled craft groups.Under these circumstances, and for the reasonsstated in the Supplemental Decision and Order in 96 NLRB 295,issued this day, we shall exclude welders from the proposed craft unitfor pipefitters.The following employees may constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act:All pipefitters at the Employer's Moss Point, Mississippi, plant,including helpers regularly assigned to work with pipefitters and the.pipefitter's leadman, but excluding, all welders and supervisors.However, we shall make no final unit determination at this time, butshall be guided in part by the desires of these employees as expressedin the election hereinafter directed. If a majority vote for the Peti-tioner, they will be taken to have indicated their desire to constitutea separate appropriate unit.[Text of Direction of Election omitted from publication in thisvolume.]MEMBERHOUSTON,dissentingin part:For the reasons stated in my dissenting opinion in the cases involv-ing the Camden, Arkansas, Springfield, Louisiana, and Panama City,Florida, plants of this Employer,4 I disagree with the unit finding ofmy, colleagues insofar as it excludes welders regularly assigned to thepipefitters from the pipefitters' unit. I would include them for thereason that they spend more than 50 percent of their time serving thepipefitters.Apart from the foregoing, I note that, in applying to the instantcase the rationale of their Supplemental Decision affecting the abovethree plants, my colleagues of the majority assume that five of thenine welders involved are not regularly assigned to craftsmen merelybecause of an absence of evidence on this issue. I regard this as anextension of the holding in the other cases and as an additional indica-tion of the tenuous nature of the majority's approach to the unit place-ment of welders.4 96 NLRB 295.